Opinion issued July 25, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00436-CV
                             ———————————
                         REGENIA BECHEM, Appellant
                                          V.
          RELIANT ENERGY RETAIL SERVICE, L.L.C., Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1010550


                           MEMORANDUM OPINION

      Appellant appealed from an order granting withdrawal of funds from the

registry of the court. On June 27, 2019, appellant filed a motion to dismiss the appeal

as moot, asserting that the trial court withdrew the order from which appellant had
appealed. Appellant attached a copy of the trial court’s June 18, 2019 order. No

opinion has issued. Appellee has not opposed the motion. The motion is granted.

      We dismiss the appeal. See TEX. R. APP. P. 42.1; 43.2(f). Any pending motions

are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                        2